UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) 2545 S. Kelly Avenue, Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: November 30, 2014 Date of reporting period: February 28, 2014 Item 1.Schedule of Investments Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.4% Consumer Discretionary — 14.7% Abercrombie & Fitch, ClA $ AutoNation* AutoZone* 55 Bed Bath & Beyond* Best Buy BorgWarner Cablevision Systems, ClA Carnival, ClA CBS, ClB Coach 46 Comcast, ClA Darden Restaurants Delphi Automotive DIRECTV* Dollar General* Expedia Family Dollar Stores Ford Motor Fossil Group* 87 GameStop, ClA Gannett Gap Garmin General Motors Genuine Parts Goodyear Tire & Rubber Graham Holdings, ClB 61 H&R Block 98 Hasbro Home Depot International Game Technology Interpublic Group JC Penney* Johnson Controls Kohl's L Brands Las Vegas Sands 38 Leggett & Platt Lowe's Macy's Marriott International, ClA Mattel McDonald's 26 MGM Resorts International* Newell Rubbermaid News, ClA* Nordstrom Omnicom Group O'Reilly Automotive* PetSmart PulteGroup Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Ralph Lauren, ClA $ Ross Stores Scripps Networks Interactive, ClA 32 Staples Starbucks Starwood Hotels & Resorts Worldwide Target Time Warner Time Warner Cable TJX 44 Urban Outfitters* VF 90 Viacom, ClB Walt Disney Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 6.8% Altria Group Archer-Daniels-Midland Avon Products Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Costco Wholesale CVS Caremark Dr Pepper Snapple Group Energizer Holdings 96 General Mills Hershey 26 Hormel Foods JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick 38 Mead Johnson Nutrition, ClA 33 Molson Coors Brewing, ClB Mondelez International, ClA 80 PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, ClA Walgreen Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Wal-Mart Stores $ Whole Foods Market Energy — 10.8% Anadarko Petroleum Apache Baker Hughes Cameron International* Chesapeake Energy Chevron ConocoPhillips CONSOL Energy 74 Denbury Resources Devon Energy Diamond Offshore Drilling Ensco, ClA EOG Resources Exxon Mobil Halliburton Helmerich & Payne Hess HollyFrontier Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration* Noble Noble Energy Occidental Petroleum Oil States International* ONEOK Patterson-UTI Energy Peabody Energy Phillips 66 QEP Resources Rowan, ClA* Schlumberger Southwestern Energy* Spectra Energy Superior Energy Services Tesoro Transocean Valero Energy Williams WPX Energy* Financials — 17.4% ACE Aflac Allstate American Express American Financial Group Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value American International Group $ Ameriprise Financial Aon Apartment Investment & Management, ClA‡ Assurant Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB* BlackRock, ClA 10 Capital One Financial CBRE Group, ClA* Chubb Cincinnati Financial Citigroup CME Group, ClA 33 Comerica Discover Financial Services E*TRADE Financial* Fifth Third Bancorp First Niagara Financial Group Franklin Resources Genworth Financial, ClA* Goldman Sachs Group Hartford Financial Services Group HCP‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank 90 McGraw Hill Financial 37 MetLife Moody's 36 Morgan Stanley NASDAQ OMX Group New York Community Bancorp Northern Trust Old Republic International People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Protective Life 58 Prudential Financial Public Storage‡ 69 Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Raymond James Financial $ Regions Financial Reinsurance Group of America, ClA Simon Property Group‡ 17 SLM State Street SunTrust Banks T Rowe Price Group Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ 29 Wells Fargo Weyerhaeuser‡ WR Berkley XL Group, ClA Zions Bancorporation Health Care — 9.3% Abbott Laboratories AbbVie Aetna Agilent Technologies Allergan 28 AmerisourceBergen, ClA Amgen Baxter International Becton Dickinson Boston Scientific* Bristol-Myers Squibb 55 Cardinal Health CareFusion* Cigna Community Health Systems* 63 Covidien CR Bard DaVita HealthCare Partners* DENTSPLY International 58 Edwards Lifesciences* Eli Lilly Endo International* Express Scripts Holding* Hospira* 65 Humana Intuitive Surgical* 27 Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Mylan* Omnicare Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Patterson $ Pfizer Quest Diagnostics St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific 27 UnitedHealth Group Varian Medical Systems* 34 WellPoint Zimmer Holdings Industrials — 13.8% 3M ADT AECOM Technology* 80 AGCO Alaska Air Group Allegion BE Aerospace* 34 Boeing Cintas CSX Cummins Danaher 36 Deere Delta Air Lines Dover Dun & Bradstreet Emerson Electric FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Illinois Tool Works Ingersoll-Rand Iron Mountain Jacobs Engineering Group* JB Hunt Transport Services 35 Joy Global L-3 Communications Holdings, Cl3 Lockheed Martin Masco Nielsen Holdings 69 Norfolk Southern Northrop Grumman Oshkosh PACCAR Pall Parker Hannifin Pitney Bowes Quanta Services* Raytheon Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Republic Services, ClA $ Robert Half International Rockwell Automation Rockwell Collins Ryder System Snap-on Southwest Airlines Stanley Black & Decker Textron Timken Trinity Industries Union Pacific United Parcel Service, ClB United Technologies URS 45 Waste Management WW Grainger 89 Xylem Information Technology — 10.7% Accenture, ClA Alliance Data Systems* 12 Amphenol, ClA Analog Devices Apple 48 Applied Materials Autodesk* 60 Avnet Broadcom, ClA CA Cisco Systems Citrix Systems* Computer Sciences Corning Electronic Arts* EMC F5 Networks* Facebook, ClA* Fidelity National Information Services First Solar* Fiserv* FLIR Systems Harris Hewlett-Packard Intel Intuit Jabil Circuit JDS Uniphase* KLA-Tencor Lam Research* LSI Maxim Integrated Products 86 Microchip Technology Micron Technology* Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares Fair Value Microsoft $ Motorola Solutions NetApp NVIDIA Oracle Red Hat* SanDisk Seagate Technology Symantec TE Connectivity Teradata* Teradyne Texas Instruments Total System Services 86 VeriSign* VMware, ClA* 29 Western Digital Western Union Xerox Materials — 6.8% Air Products & Chemicals 93 Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Cliffs Natural Resources Dow Chemical Eastman Chemical EI du Pont de Nemours Freeport-McMoRan Copper & Gold, ClB International Flavors & Fragrances International Paper LyondellBasell Industries, ClA MeadWestvaco Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries Praxair 22 Reliance Steel & Aluminum Rock-Tenn, ClA 99 Sealed Air Sherwin-Williams 57 Sonoco Products United States Steel Telecommunication Services — 0.7% AT&T Telephone & Data Systems 87 Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF February 28, 2014 (Unaudited) Description Shares/
